      MAYALL, HURLEY, P.C.
 1    A Professional Corporation
      2453 Grand Canal Boulevard, Second Floor
 2    Stockton, California 95207-8253
 3    Telephone (209) 477-3833
      MARK E. BERRY, ESQ.
 4    CA State Bar No.155091
      JENNY D. BAYSINGER, ESQ.
 5    CA State Bar No.251014
 6    Attorneys for Defendants
      EDDIE DIAZ, ERIC HOWARD,
 7
      LAERTIS MORAITIS and DANIEL VILLALOBOS
 8
                                  UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   TRINIDAD BROWN,                        )            Case No.: 2:17-CV-01157-KJM-AC
                                            )
12                     Plaintiff,           )            JOINT STIPULATION AND PROPOSED
                                            )            ORDER TO MODIFY SCHEDULING
13   vs.                                    )            ORDER FOR GOOD CAUSE [Fed. R. Civ.
                                                         Proc. 16(b)]
                                            )
14   EDDIE DIAZ, ERIC HOWARD, LAERTIS )                   Dept:         Courtroom 3, 15th Floor
15   MORAITIS and DANIEL VILLALOBOS, )                    Judge:        Hon. Kimberly J. Mueller
                                            )
16                     Defendants.          )            Trial Date:    None yet set
                                            )
17   ______________________________________ )
18

19

20          Pursuant to Federal Rules of Civil Procedure Rule 16(b)(4), and Section X of the Status (Pre-

21   trial) Scheduling Order issued by United States District Judge Kimberly J. Mueller on November 9,
22
     2017 (the “Scheduling Order”), Plaintiff TRINIDAD BROWN (“Brown”) and Defendants, EDDIE
23
     DIAZ, ERIC HOWARD, LAERTIS MORAITIS and DANIEL VILLALOBOS (collectively
24
     “Defendants”), by and through undersigned counsel, hereby jointly stipulate and move to modify
25
     the Scheduling Order for good cause as follows:
26

27          1.      Pursuant to the Scheduling Order, the cut-off for expert witness discovery is

28   October 12, 2018. There is no trial date yet set in this matter.
             2.       The Parties scheduled the deposition of Plaintiff’s expert, Roger Clark to occur on
 1

 2   October 4, 2018, within the parameters of the Scheduling Order.

 3           3.       Counsel for Defendants is presently in trial in the Superior Court of California,

 4   County of San Joaquin in a matter titled Lytle v. Jeffrey, San Joaquin County Case Number: STK-
 5
     CV-UAT-2015-0010820. Counsel does not believe that this case will be concluded in its entirety
 6
     before October 4, 2018. As a result of counsel’s unavailability, the deposition of Mr. Clark had to
 7
     be rescheduled.
 8
             4.       The Parties were unable to identify any mutually available dates between October
 9

10   4, 2018 and the current expert discovery cut-off date of October 12, 2018 on which to conduct Mr.

11   Clark’s examination.
12           5.       Counsel rescheduled the deposition of Ms. Clark to occur on October 25, 2018,
13
     after the current expert discovery cut-off and twenty-one (21) days later than the originally
14
     scheduled deposition date.
15
             6.       The testimony of Mr. Clark is critical to the Parties’ ability to fully evaluate their
16

17   respective cases, to prepare for trial, and to evaluate the propriety of and compose any appropriate

18   dispositive motions.

19   ///
20   ///
21
     ///
22
     ///
23
     ///
24

25   ///

26   ///

27   ///
28   _____________________________________
     Stipulation and Order to Modify Scheduling Order
     Page 2
             7.       In light of the above, the Parties have met and conferred and agreed to approach the
 1

 2   Court regarding modifications to the Scheduling Order. The parties propose that the Scheduling

 3   Order be modified as follows:

 4                    a. Expert Discovery Cut-Off extended 21 days to Friday, November 2, 2018.
 5
                      b. Dispositive Motion hearing deadline extended a concomitant 21 days to
 6
                          Thursday, December 20, 2018.
 7
     IT IS RESPECTFULLY REQUESTED AND SO STIPULATED.
 8
                                                              PICCUTA LAW GROUP, LLP
 9

10
     DATED: October 3, 2018__                           ___/s/ Charles Tony Piccuta ______________
11                                                         CHARLES TONY PICCUTA, ESQ.
                                                           ATTORNEYS FOR PLAINTIFF
12

13                                                         MAYALL HURLEY PC
14

15   DATED: October 3, 2018___                             ___/s/ Mark E. Berry _____________________
                                                           MARK E. BERRY
16                                                         ATTORNEYS FOR DEFENDANTS EDDIE
                                                           DIAZ, ERIC HOWARD, LAERTIS MORAITIS
17                                                         and DANIEL VILLALOBOS
18

19

20

21

22

23

24

25

26

27

28   _____________________________________
     Stipulation and Order to Modify Scheduling Order
     Page 3
                                                        ORDER
 1

 2                    The Court, having considered the parties’ Joint Stipulation and Request to Modify

 3   Scheduling Order, and good cause appearing therefore, hereby modifies the Scheduling Order as

 4   follows:
 5
                 Event                    Existing Date                         New Date
 6    Expert Discovery Deadline    October 12, 2018                     November 2, 2018
      Last Day to Hear Dispositive November 29, 2018                    December 21, 2018 at
 7    Motions                                                           10:00 AM in Courtroom 3.
 8

 9                    IT IS SO ORDERED.

10   DATED: October 10, 2018.

11

12                                                      UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   _____________________________________
     Stipulation and Order to Modify Scheduling Order
     Page 4
